Long, J.
This case was before this Court and decided at the October term, 1889, and the plaintiff was granted a new trial. 78 Mich. 150. The cause was subsequently retried in the circuit court for Grand Traverse county, verdict and judgment being given in favor of the defendant. Plaintiff brings error.
The facts in the case were stated in the former opinion. The only contention arising on this record is whether there was any evidence to go to the jury upon the question of the plaintiff's contributory negligence. We were satisfied upon argument in the case that there was some evidence warranting the court in submitting that question to the jury. Upon a more careful examination of the record, our impressions have been strengthened.
*440The case was fairly submitted, and the judgment must be affirmed, with costs.
The other Justices concurred.